Per Curiam:
The order appealed from should be modified by striking out clause D in that part of the order directing particulars as to the second separate *900and distinct defense, and by striking out subdivision E at the end of said order. As so modified the order should be affirmed, with ten dollars costs and disbursements to the defendant to abide the event. Present — Ingraham, Laughlin, Clarke, Houghton and Scott, JJ. Order modified as directed in opinion and as modified affirmed, with ten dollars costs and disbursements to defendant to abide event. Settle order on notice.